[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________  ELEVENTH CIRCUIT
                                                              JUNE 17, 2005
                               No. 04-14012                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                      D.C. Docket No. 04-20147-CR-DLG

UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

      versus

TANISHA CRISSY TAYLOR,

                                                           Defendant-Appellant.
                        __________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________
                                (June 17, 2005)

Before BIRCH, BARKETT and KRAVITCH, Circuit Judges.

PER CURIAM:

      Tanisha Crissy Taylor appeals her sentence of 60 months imprisonment,

imposed following her guilty plea for conspiracy to import 500 grams or more of
cocaine, in violation of 21 U.S.C. § 963. On appeal, she challenges the court’s

determination of the amount of drugs for which she should be held responsible.1

        Taylor pleaded guilty to one count of conspiracy to import cocaine.2 At the

change of plea hearing, the government made the following factual proffer: Taylor

and her sister-in-law Arlene Melara were traveling together as passengers on a

cruise ship. Upon arrival in Miami, both were selected for secondary customs

inspections. Customs officials discovered an object visible at Melara’s crotch,

which contained a white powdery substance that tested positive for cocaine. A

patdown search of Taylor revealed the tip of a hard object concealed in her crotch,

which contained a white powdery substance that tested positive for cocaine. The

total amount of drugs was 942.6 grams. After arrest, Taylor and Melara admitted

that they had been traveling with Taylor’s husband (Melara’s brother) to Jamaica,


        1
          Notably, Taylor did not raise in the district court, in her initial brief, nor in a motion to file
a supplemental brief a constitutional challenge to the calculation of her sentence under the Federal
Sentencing Guidelines. As such, any possible claim based on the U.S. Supreme Court’s recent
decisions in United States v. Booker, 543 U.S. ___, 125 S.Ct. 738, ___ L.Ed.2d ___(2005), and
Blakely v. Washington, 542 U.S. ___, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), arguably has been
abandoned. See United States v. Stinson, 97 F.3d 466, 470 n.2 (11th Cir. 1996) (declining to reach
an issue that the defendant abandoned by not raising it in his initial brief); United States v. Curtis,
380 F.3d 1308, 1310-11 (11th Cir. 2004) (denying leave to file a supplemental brief based on
Blakely where issue is raised for first time in such brief); United States v. Padilla-Reyes, 247 F.3d
1158, 1164 (11th Cir. 2001) (holding, in the context of Apprendi v. New Jersey, 530 U.S. 466
(2000), that a defendant “cannot properly raise new issues at supplemental briefing, even if the issues
arise based on intervening decisions or new developments cited in supplemental authority”).

        2
            The plea agreement did not contain an appeal waiver provision.

                                                     2
where they were approached in a bar by a man who offered them $5,000 to

transport cocaine into the United States. The two agreed to carry the drugs, and

they arranged for delivery by telling the man what they would be wearing when

they disembarked in Miami. Taylor agreed that the factual proffer was correct and

she entered a guilty plea, which the court accepted.

       The probation officer prepared a presentence investigation report (“PSI”),

assigning a base offense level of 26 under U.S.S.G. § 2D1.1(c)(7) because the

offense involved between 500 grams and 2 kilograms of cocaine. The offense

required a statutory mandatory minimum sentence of 60 months imprisonment.

       Taylor objected to the PSI, asserting, inter alia, that she was not responsible

for more than 500 grams of cocaine. Taylor argued that she acted independently

of Melara, that they did not pool their resources and they did not agree to split the

profits.

       At sentencing, the court overruled Taylor’s objection to the base offense

level because Taylor had pleaded guilty to conspiracy to import 500 grams or

more, she knew she faced a mandatory minimum sentence based on the amount of

drugs, and she agreed with the government’s proffer that she conspired to import

500 grams or more. The court adopted the PSI’s factual statements and calculated

the guidelines range of 37 to 46 months imprisonment, but noted that Taylor faced

                                           3
a mandatory minimum sentence. The court then stated, “[b]ased upon the

quantity, even if at some point in time it is determined that the overall scheme of

the guidelines is unconstitutional, a position frankly which I do not concur despite

certain reports, this would offer no relief to Ms. Taylor because of the mandatory

minimums.” The court further indicated that the mandatory minimum sentence

was appropriate.

      Whether the district court misapplied U.S.S.G. § 1B1.3 is a purely legal

question that we review de novo. United States v. McCrimmon, 362 F.3d 725,

728 (11th Cir. 2004). Whether a co-conspirators actions were reasonably

foreseeable is a question of fact reviewed for clear error. United States v. Cover,

199 F.3d 1270, 1274 (11th Cir. 2000).

      Criminal defendants may be held liable for the reasonably foreseeable

actions of their co-conspirators. United States v. Pringle, 350 F.3d 1172, 1175-76

(11th Cir. 2003); United States v. Diaz, 248 F.3d 1065, 1099 (11th Cir. 2001)

(citing United States v. Bell, 137 F.3d 1274, 1275 (11th Cir.1998). With respect

to sentencing, U.S.S.G. § 1B1.3(a)(1)(B) requires that “in the case of a jointly

undertaken criminal activity (a criminal plan, scheme, endeavor, or enterprise

undertaken by the defendant in concert with others, whether or not charged as a

conspiracy), all reasonably foreseeable acts and omissions of others in furtherance

                                          4
of the jointly undertaken criminal activity” should be taken into account in

calculating the defendant’s appropriate sentence. Pringle, 350 F.3d at 1176 (citing

United States v. Gallo, 195 F.3d 1278, 1281 (11th Cir.1999) (emphasis added)).

To determine relevant conduct under § 1B1.3, the court engages in a two-step

analysis: first, the court must determine the scope of the criminal activity. Second,

the court must address whether the conduct was reasonably foreseeable. United

States v. Hunter, 323 F.3d 1314, 1319 (11th Cir. 2003).

      Here, the district court properly determined that Taylor was responsible for

the entire amount of drugs. First, the court confirmed that Taylor and Melara

engaged in a conspiracy to import more than 500 grams of cocaine. Thus, the

district court properly determined the scope of the criminal activity. U.S.S.G.

§ 1B1.3, comment. (n.2); Cf., Hunter, 323 F.3d at 1320 (remanding for

resentencing when the district court did not make specific findings of the scope of

the conspiracy). Additionally, Taylor pleaded guilty to conspiracy to import 500

grams or more, and the district court properly accepted the facts as admitted by

Taylor. See United States v. Saunders, 318 F.3d 1257, 1271 (11th Cir. 2003).

      Second, Taylor is responsible for the amount carried by codefendant Melara

because the drugs were reasonably foreseeable as part of a jointly undertaken

criminal activity. The two were traveling together, were hired by the same man at

                                          5
the same time, received their drugs together and coordinated the importation by

deciding what clothes to wear when they arrived in Miami. Additionally, they

coordinated how to go through customs to reduce the chances of being caught.

See U.S.S.G. § 1B1.3 comment. (n.2(c)(8)) (addressing relevant conduct where

defendants received drug shipments from same supplier at the same time and

coordinated efforts to cross the border).

      Therefore, given these facts, the district court properly determined that

Taylor was responsible for more than 500 grams of cocaine.

      Accordingly, we AFFIRM.




                                            6